SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

836
CAE 14-01403
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF MARK D. ZALOCHA,
PETITIONER-APPELLANT,

                    V                              MEMORANDUM AND ORDER

RICKY T. DONOVAN, SR., PUTATIVE CANDIDATE FOR
INDEPENDENCE PARTY FOR NEW YORK STATE SENATE,
63RD DISTRICT, RALPH M. MOHR AND DENNIS E. WARD,
AS COMMISSIONERS OF ELECTIONS AND CONSTITUTING
ERIE COUNTY BOARD OF ELECTIONS,
RESPONDENTS-RESPONDENTS.


CONNORS & VILARDO, LLP, BUFFALO (TERRENCE M. CONNORS OF COUNSEL), FOR
PETITIONER-APPELLANT.

JENNIFER P. STERGION, BUFFALO, FOR RESPONDENT-RESPONDENT RICKY T.
DONOVAN, SR., PUTATIVE CANDIDATE FOR INDEPENDENCE PARTY FOR NEW YORK
STATE SENATE, 63RD DISTRICT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (JEREMY C. TOTH OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS RALPH M. MOHR AND DENNIS E.
WARD, AS COMMISSIONERS OF ELECTIONS AND CONSTITUTING ERIE COUNTY BOARD
OF ELECTIONS.


     Appeal from an order of the Supreme Court, Erie County (Tracey A.
Bannister, J.), entered August 4, 2014 in a proceeding pursuant to
Election Law article 16. The order dismissed the petition to
invalidate a certain designating petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner commenced this proceeding seeking an
order invalidating a designating petition filed on July 10, 2014,
pursuant to which respondent Ricky T. Donovan, Sr. (candidate) sought
to be placed on the Independence Party primary election ballot as a
candidate for New York State Senate, 63rd District. Petitioner
contends that Supreme Court erred in determining that he did not
effectuate proper service of his objections on the candidate. We
reject that contention. With respect to general objections, the Erie
County Board of Elections (Board) adopted a rule requiring “[t]he
objector [to] serve a copy of the objection either (a) personally or
by (b) certified mail, or (c) registered mail, to each candidate named
on the petition who is the subject of the objection.” Contrary to
                                 -2-                          836
                                                        CAE 14-01403

petitioner’s contention, the Board had the authority to adopt such a
rule (see Election Law § 6-154 [2]; see also 9 NYCRR 6204.1; see
generally Matter of Grancio v Coveney, 60 NY2d 608, 610). There is no
dispute that petitioner failed to comply with the above rule.




Entered:   August 20, 2014                     Frances E. Cafarell
                                               Clerk of the Court